The opinion of the court was delivered by
Peck, J.
In this case we find no fraud on the part of any of the actors in the matter of procuring and making che order of removal from Dover to Wardsboro, and the service of the order and notice upon Wardsboro in 1862, nor any intentional wrong in the proceedings. Nor is fraud alleged in the bill. Therefore, there can be no pretense to a right to relief upon the ground of fraud, if relief could be granted in equity in a case' of this kind upon the ground of fraud alleged and proved. The orator claims that that order of removal be vacated and held for naught, for the reason that upon the face of the record the officer’s return of service of the order of removal upon the overseer of Wardsboro, is insufficient to render the proceedings valid; *458and also that if the return is sufficient on the face of it, it is untrue in fact.
As to the first of these grounds, if the record does not show such notice to Wardsboro as is necessary to give validity to the order of removal against the orator, then the orator’s remedy is plain and perfect at law, and aid from this court is not necessary or proper. On the other hand, if the record shows such legal notice as renders the order binding on the orator, it is equally binding as it stands, in this court as in a court of law. Upon the other of these grounds of relief, this court is asked to try the truth of the officer’s return upon parol testimony, and grant relief upon falsifying the record of the doings of a sworn officer in a proceeding at law. Whether the case is viewed as a defective record, or as an alleged false return, it is, in either aspect, but an alleged irregularity in that proceeding. It is a general principle of equity jurisprudence, that a court of chancery will not entertain a bill to impeach a judgment at law for mere irregularity in the proceedings, but leave such questions arising in legal proceedings to the exclusive jurisdiction of courts of law. The question in this case is at least very analogous to questions to which this principle has been applied. A practice allowing judgments at law and legal proceedings to be overturned in a court of equity by falsifying the returns of sworn officers by testimony of witnesses, years after the transaction, would be of dangerous tendency, and do more mischief and injustice than it would prevent.
Decree of the court of chancery dismissing the bill, affirmed, and the cause remanded for decree accordingly.